NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



JODI A. SMITH,                            )
                                          )
             Appellant,                   )
                                          )
v.                                        )        Case No. 2D17-3288
                                          )
LAKEWOOD RANCH GYMNASTICS,                )
LLC, a Florida limited liability company; )
LAURA PARRAGA; and DAVIDPARRAGA, )
                                          )
             Appellees.                   )
                                          )

Opinion filed June 20, 2018.

Appeal from the Circuit Court for Manatee
County; Gilbert A. Smith, Jr., Judge.

David W. Smith of Law Office of David W.
Smith, Sarasota, for Appellant.

Karen Cox of Bush Ross, P.A., Tampa, for
Appellees.


PER CURIAM.


             Affirmed.


SILBERMAN, VILLANTI, and MORRIS, JJ., Concur.